DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: At line 3 of the claim, “then” should be changed to “than”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat generating component,” “infotainment system,” “navigation system,” “collision avoidance system,” “airflow generating element,” “cooling element,” “heating element,”, “control module,” and “control unit,” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
As per “heat generating element,” the limitation is interpreted as being a control module, battery, display, head unit, etc. as described in the disclosure, and known equivalents.  As per claims 2-6, 14, and 17-18, “heat generating element” is not interpreted under 35 U.S.C. 113(f), since sufficient corresponding structure is recited within these claims.
As per “infotainment system,” “navigation system,” and “collision avoidance system,” while these are mentioned in the specification, no corresponding structure is described for performing the respective recited function coupled with the generic nonce term “system.”  See corresponding rejections under 35 U.S.C. 112(b), below.
As per “airflow generating element,” the limitation is interpreted to correspond to a blower wheel as described at para. 0011, and known equivalents thereof.

As per “control module” and “control unit,” the limitations are interpreted to correspond to a cockpit domain controller or head unit as described at para. 0004, and known equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 9 and 16, claim limitations  “cooling element” and “heating element” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	In addition:
Claim 10 recites the limitation "all passenger cabin ducts" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Inoue (US 2006/0080986 A1).
As per claim 1, Inoue discloses a system for cooling a heat generating component (battery 3) of a vehicle, the system comprising: a blower 15 of a vehicle heating, ventilation, and air conditioning (HVAC) system (air conditioner 2): and an air duct (ducts 12 and 14) extending from the blower to the heat generating component to cool the heat generating component (portion of duct between blower 15 and battery 3 - Fig. 1).
As per claim 4, Inoue discloses wherein the heat generating component is a battery 3.
	As per claim 9, Inoue discloses wherein a blower 22 is upstream of a cooling element (evaporator 23) and a heating element (heater 24) of the vehicle HVAC system.  
	As per claim 11, Inoue further disclose the system comprising an HVAC control unit configured to direct airflow from the blower to the heat generating component through the air duct when the vehicle HVAC system is on and ambient temperature is greater than 40°C (see para. 0004, lines 7-10; para. 0016, lines 7-12; para. 0088, lines 8-15; etc.).
As per claim 12, Inoue further discloses wherein the HVAC control unit is configured to direct less airflow from the blower to the heat generating component through the air duct when the ambient temperature is below 40°C then when the ambient temperature is greater than 40°C (again, see para. 0004, lines 7-10; para. 0016, lines 7-12; para. 0088, lines 8-15; etc.).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 10,618,381 B2).
	As per claim 2, Kim discloses a system for cooling a heat generating component (controller 9) of a vehicle, the system comprising: a blower 61 of a vehicle heating, ventilation, and air conditioning (HVAC) system (HVAC system of Fig. 2; etc.)): and an air duct 63 extending from the blower to the heat generating component to cool the heat generating component (Fig. 2). Kim further discloses the heat generating component 9 being a control module (controller 9). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10,618,381 B2) in view of Heck et al. (US 2007/0137235 A1).
	As per claims 5 and 6, Kim does not teach wherein the heat generating component (controller 9) is a display or  head unit.  Heck et al. teach a system for air cooling a controller 13 of a vehicle, wherein the controller is the main onboard controller of the vehicle (see para. 0004, regarding the multiple functions of the controller; note also that such a controller is equivalent to the head unit controller described by Applicant at paras 0004-0005 of the specification). Further, Heck et al. teach the controller comprising a display (para. 0004, line 8).  Since Kim already teaches an air cooling arrangement for a controller, and Heck et al. further teach air cooling the equivalent of a head unit and a display,  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use the system of Kim to cool such a controller as simply an alternative application of the basic controller cooling of Kim to other known heat generating controller devices within a vehicle system.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2006/0080986 A1) in view of Sawyer et al. (US 10,603,978 B2).
	As per claim 7, Inoue discloses wherein the air duct extends from an outlet area of the blower downstream of an airflow generating element (implicit in blowing function of the blower) of the blower (section of air duct between blower 15 and battery 9 is downstream of fan 15 (and thus the airflow generating elements thereof) such that the airflow generating element pushes airflow through the air duct to cool the heat generating component (Fig. 1).  Inoue does not explicitly describe the airflow generating element.  Sawyer et al. teach a vehicle system for cooling a battery wherein the blower has a blower motor and wheel assembly (col. 1, line 29).  Note above that the corresponding structure of the limitation “airflow generating element” is also a blower wheel.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use a blower wheel within the blower of Inoue for the simple purpose of driving the airflow through the duct.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2006/0080986 A1) in view of Smith (US 9,914,336 B2).
	As per claim 8, Inoue does not teach wherein the air duct extends from an inlet area of the blower upstream of an airflow generating element of the blower such that the airflow generating element pulls air from an area about the heat generating component through the air duct to cool the heat generating component. Smith teaches a vehicle electronics cooling system wherein an air duct 36 extends from an inlet area of blower 46 upstream of an airflow generating element of the blower such that the airflow generating element pulls air from an area about the heat generating component through the air duct to cool the heat generating component (note that blower 54 is also upstream of electronics 26 within flow passage 24).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly dispose fan 15 downstream of battery 3 of Inoue for the purpose of assisting airflow across the battery since using a fan to push or pull air are generally known in the art as alternative expedients for moving airflow.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-15, and 18 are allowed.
Claims 16-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As per claim 10, Inoue constitutes the prior art, and includes various modes of operation based on the temperature of the battery.  However, there is no teaching of an HVAC control unit 
As per independent claim 13, Inoue constitutes the prior art, and includes various modes of operation based on the temperature of the battery.  However, there is no teaching of an HVAC control unit configured to monitor load of the heat generating component and identify when the load exceeds a predetermined threshold, when the load exceeds the predetermined threshold the HVAC control unit is configured to direct all airflow generated by the blower through the air duct and to the heat generating component to cool the heat generating component.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Erikson (US 10,981,431 B2) teaches an arrangement for ducting cooling air to different components of a vehicle system (Figs. 1-4, etc.)
	Nagao (US 2021/0185862 A1) teaches an alternative cooling arrangement for heat generating control electronics 31 & 32 (Figs. 2-3, etc.)
	Jarazbhoy et al. (US 5,669,813) teach an alternative cooling arrangement for heat generating control electronics 12 (Figs. 1-2).
	Yoda (US 7,997,966 B2) teaches an alternative cooling arrangement for battery 10 and converter 20 (Figs. 1, 3-5; etc.)

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763